DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
Claims 1-20 are pending in the application. Claims 1, 4, 11, 13, 15, and 16 are currently amended. No claims have been canceled. Claims 17-20 are new. 

Response to Preliminary Arguments
With regard to Applicant’s remarks dated October 29, 2020:
Preliminary amendment to the specification, abstract, and claims has been fully considered and is entered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an obtaining module and a determining module in claim 11; a first determination unit in claim 12; a second determination unit and a third determination unit in claim 13; and a sending module in claim 14.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In particular, the specification states at the bottom of page 7 and top of page 8 that “the term “module” may implement a combination of software and/or hardware of a predetermined function”.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
As to claim 11, use of the word “module” does not inherently mean that the claim is directed to a machine. Only if at least one of the clamed elements of the apparatus is a physical part of a device can the apparatus as claimed constitute part of a device or a combination of devices to be a machine within the meaning of 35 U.S.C. 101.
In the instant case, the claimed apparatus comprises two “module” elements that are deemed to invoke 35 U.S.C. 112(f). Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification states at the bottom of page 7 and top of page 8 that “the term “module” may implement a combination of software and/or hardware of a predetermined function. Although the apparatus described in the following embodiments is preferably implemented in software, the implementation in hardware or a combination of software and hardware is also possible and contemplated”. Therefore, the specification makes it clear that in at least one contemplated embodiment, the apparatus of claim 11 can be implemented in software alone, which renders claim 11 non-statutory under 35 U.S.C. 101. 
Claims 12-14 and 17-20 fail to correct the deficiency of claim 11 and thus are rejected for analogous reasons.

As to claim 15, this claim would be directed to an appropriate article of manufacture within the meaning of 35 U.S.C. 101 if the medium would only reasonably be interpreted by one of ordinary skill in the art as covering embodiments which are articles produced from raw or prepared materials and which are structurally and functionally interconnected to the program in such a manner as to enable the program to act as a computer component and realize its functionality.
In the instant case, the broadest reasonable interpretation of a claim drawn to a storage medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of ordinary and customary meaning of computer-readable medium, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. A claim drawn to such a storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 US.C. § 101 by adding the limitation "non-transitory" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. 
While the specification provides examples of “storage medium” throughout the specification, the specification also mentions at par. [0198] (as published) that the storage medium is not limited to the provided examples. Therefore, the term “storage medium” is broad enough to include transitory embodiments, as discussed above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nell et al. (US 2017/0357637 A1).
As to claim 1, Nell teaches a method for determining a target device [selected device from candidate devices] (par. [0007]-[0008]), comprising:
obtaining a first control instruction [discourse input representing a user request] (par. [0248] Fig. 8) and state information of one or more to-be-controlled objects [retrieving data structure and determining characteristics of the one or more possible devices at the identified location (steps 806, 808, par. [0251], [0263]-[0266]) at a first device [digital assistant implemented in one of the devices 104, 106, 200, 400 or 600], wherein the is a communication connection established between the first device and each of the one or more to-be-controlled objects (par. [0044], Fig. 1); and
determining, from the one or more to-be-controlled objects according to the state information, a target object that the first control instruction requests to control [determine one or more candidate devices as part of determining the user intent] (steps 810, 812; par. [0267]-[0269], [0274]).

As to claim 2, Nell teaches that determining, from the one or more to-be-controlled objects according to the state information, a target object that the first control instruction requests to control comprises parsing the state information of the one or more to-be-controlled objects, and determining the target object from the one or more to-be-controlled objects according to a predetermined correspondence relationship, wherein the predetermined correspondence relationship is used for indicating a correspondence relationship between state information and target objects [using data structure and characteristics of the one or more possible devices at the identified location to determine which one or more device are best correspond to the discourse input of the user] (par. [0267]-[0270], [0275]).

As to claim 3, Nell teaches that determining the target object from the one or more to-be-controlled objects according to a predetermined correspondence relationship comprises determining a to-be-controlled object in a switch-on state as the target object [a light bulb and switch are having a binary on/off operating state, garage door having a binary open/closed operating state, where target device selection is based on the operating states of the candidate devices], wherein the state information comprises a switch-on/off state (par. [0044], [0259], [0279]).

As to claim 4, Nell teaches that determining, from the one or more to-be-controlled objects according to the state information, a target object that the first control instruction requests to control comprises determining designated state information of the target object according to the first control information [determining user intent] (par. [0277]); and determining a to-be-controlled object having state information matching the designated state information as the target object [based on operating state the user intent is determined to apply to one candidate device and not the other candidate device] (par. [0259], [0279]).

As to claim 5, Nell teaches that determining a to-be-controlled object having state information matching the designated state information as the target object comprises determining a to-be-controlled object with a working state having a similarity with the designated state information higher than a preset threshold as the target object, wherein the state information comprises a working state [current operating state is consistent with what state the user intents to place the candidate device at, such as user wants the door to open, a device with door closed would be appropriate candidate] (par. [0279], [0281]).

As to claim 6, Nell teaches sending, when the target object is successfully determined from the one or more to-be-controlled objects, a second control instruction to the target object through the first device, wherein the second control instruction is used for instructing the target object to execute an operation requested by the first control instruction [block 814] (Fig. 8, par. [0282]).

As to claim 7, Nell teaches returning, when the target object is not successfully determined from the one or more to-be-controlled objects, feedback information requesting confirmation on the first control instruction through the first device [requesting additional information from the user via a dialogue requesting clarification regarding the user intent] (par. [0281]).

As to claim 8, Nell teaches that obtaining a first control instruction at a first device comprises collecting, through the first device, voice information which carries feature information, and generating the first control information according to the feature information [collecting discourse input representing a user request, which can be a speech input or text input] (par. [0248]).

As to claim 9, Nell teaches that after obtaining a first control instruction at a first device, the method further comprises identifying the first control instruction to determine a control domain of the first control instruction [determining whether the discourse input corresponds to a domain that is associated with an actionable intent of performing a task using a device of an established location] (par. [0249]); and determining a to-be-controlled object belonging to a same domain as the control domain as the target object [retrieving a data structure representing a set of devices of an established location] (par. [0251]).

As to claim 10, Nell teaches that identifying the first control instruction comprises identifying the first control instruction online through a network service [server 106] (par. [0038]).

As to claim 11, Nell teaches an apparatus [one of the devices 104, 106, 200, 400 or 600] (par. [0039]) for determining a target object, comprising an obtaining module and a determining module [software instructions] (par. [0051]) configured to perform the functionality as discussed per claim 1 above.

As to claims 12-14 and 17-20, Nell teaches all the elements as discussed per corresponding method claims 2-7 and 9 above.

As to claim 15, Nell teaches a storage medium (par. [0051]), storing a computer program which, when being run, performs the method according to claim 1, as discussed above.

As to claim 16, Nell teaches an electronic device [one of the devices 104, 106, 200, 400 or 600] (par. [0039]), comprising a memory and a processor, wherein the memory stores a computer program, and the processor is configured to run the computer program to perform the method according to claim 1, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/OLEG SURVILLO/Primary Examiner, Art Unit 2442